     Case 2:12-cv-04791 Document 58 Filed 07/02/19 Page 1 of 1 PageID #: 558



                  IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION

BARBARA SMITH and
GARY SMITH,

             Plaintiffs,

v.                                                    Case No.: 2:12-cv-04791


ETHICON, INC., et al,

             Defendants.


                                        ORDER

       Pending before the court are Plaintiffs Barbara and Gary Smith’s Motion for

Protective Order, (ECF No. 55), and Plaintiffs’ Notice of Withdrawal of Motion for

Protective Order, (ECF No. 57). Given that this discovery dispute has been resolved, the

court GRANTS Plaintiffs’ Notice of Withdrawal and DENIES Plaintiffs’ Motion for

Protective Order as moot. It is so ORDERED.

       The Clerk is directed to provide a copy of this Order to counsel of record and any

unrepresented party.

                                         ENTERED: July 2, 2019
